Case 3:21-cv-00102-C Document 1-2 Filed 01/15/21   Page 1 of 34 PageID 9




                EXHIBIT 1




                                                          Exhibit 1
1/14/2021                                                                 Details
               Case 3:21-cv-00102-C Document 1-2 Filed 01/15/21                     Page 2 of 34 PageID 10




        Case Information

        CC-20-04625-B | GLORIA PARRELLA vs.KROGER TEXAS L.P.

        Case Number                               Court                               Judicial Officer
        CC-20-04625-B                             County Court at Law No. 2           BELLAN, MELISSA
        File Date                                 Case Type                           Case Status
        10/21/2020                                DAMAGES (NON COLLISION)             OPEN




        Party

        PLAINTIFF                                                                     Active Attorneys 
        PARRELLA, GLORIA                                                              Lead Attorney
        Address                                                                       GERLEMAN, GRANT
        15455 DALLAS PARKWAY, SUITE 540                                               Retained
        ADDISON TX 75001




        DEFENDANT                                                                     Active Attorneys 
        KROGER TEXAS L.P.                                                             Lead Attorney
        Address                                                                       BRISCOE, B KYLE
        SERVE REGISTERED AGENT CORPORATION SERVICES COMPANY                           Retained
        D/B/A CSC-LAWYERS INCORPORATING SERVICE COMPANY
        211 E. 7TH ST. SUITE 620
        AUSTIN TX 78701




        Events and Hearings


            10/21/2020 NEW CASE FILED (OCA)


            10/21/2020 ORIGINAL PETITION 


            PLAINTIFF S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE


            10/21/2020 ISSUE CITATION 



https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                                      1/3
1/14/2021                                                                 Details
               Case2012
            CITATION 3:21-cv-00102-C Document 1-2 Filed 01/15/21                    Page 3 of 34 PageID 11
              Comment
              ENV#47395760


            10/21/2020 CITATION (SERVICE) 


            Served
            10/26/2020

            Anticipated Server
            ATTORNEY

            Anticipated Method


            10/30/2020 RETURN OF SERVICE 


            RETURN OF SERVICE


            11/13/2020 ORIGINAL ANSWER - GENERAL DENIAL 


            ORIGINAL ANSWER - GENERAL DENIAL

              Comment
              AND SPECIAL EXCEPTIONS


            12/16/2020 NOTICE - HEARING 


            NOTICE - HEARING


            02/03/2021 SPECIAL EXCEPTIONS 


            Judicial Officer
            BELLAN, MELISSA

            Hearing Time
            10:00 AM

            Cancel Reason
            REQUESTED BY ATTORNEY/PRO SE

            Comment
            HOPE 214-999-0550 (COURT CALL CONFERENCING)


            03/19/2021 DISMISSAL HEARING 


            1ccl#2 Y Letter

            Judicial Officer
            BELLAN, MELISSA

            Hearing Time
            9:00 AM

            Cancel Reason
            BY COURT ADMINISTRATOR



https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                                      2/3
1/14/2021                                                                 Details
            Case 3:21-cv-00102-C Document 1-2 Filed 01/15/21
        Financial                                                                   Page 4 of 34 PageID 12

        PARRELLA, GLORIA
                Total Financial Assessment                                                                  $281.00
                Total Payments and Credits                                                                  $281.00


            10/21/2020     Transaction Assessment                                                          $281.00

            10/21/2020     CREDIT CARD - TEXFILE (CC)        Receipt # CV-2020-11493   PARRELLA, GLORIA   ($281.00)




        Documents


             PLAINTIFF S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE
             CITATION 2012
             1ccl#2 Y Letter
             RETURN OF SERVICE
             ORIGINAL ANSWER - GENERAL DENIAL

             NOTICE - HEARING




https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                                               3/3
Case 3:21-cv-00102-C Document 1-2 Filed 01/15/21   Page 5 of 34 PageID 13




                 EXHIBIT 2




                                                          Exhibit 2
            Case 3:21-cv-00102-C Document 1-2 Filed 01/15/21                               Page 6 of 34 PageID 14




                                                                                                                        KSB / ALL
                                                                                                     Transmittal Number: 22216155
Notice of Service of Process                                                                            Date Processed: 10/27/2020

Primary Contact:           Venessa C. Wickline Gribble
                           The Kroger Co.
                           1014 Vine Street
                           Cincinnati, OH 45202-1100

Entity:                                       Kroger Texas L.P.
                                              Entity ID Number 2172000
Entity Served:                                Kroger Texas L.P.
Title of Action:                              Gloria Parrella vs. Kroger Texas L.P.
Matter Name/ID:                               Gloria Parrella vs. Kroger Texas L.P. (10613170)
Document(s) Type:                             Citation/Petition
Nature of Action:                             Personal Injury
Court/Agency:                                 Dallas County Court at Law, TX
Case/Reference No:                            CC-20-04625-B
Jurisdiction Served:                          Texas
Date Served on CSC:                           10/26/2020
Answer or Appearance Due:                     10:00 am Monday next following the expiration of 20 days after service
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Grant K. Gerleman
                                              214-987-4100

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
                                                                                                                                                            ~;,n;LiUUJII~IIJ ~gr Ylli::OU
                                                                                                                                                             10/~1/2020 2:36PM


                                                                                                                                                         :;..· z.Ctp~ .
                             Case 3:21-cv-00102-C Document 1-2 Filed 01/15/21                           Page 7 of 34 PageID 15

                                                                                                                                         ATTORNEY
                                THE STATE OF TEXAS                                                                                       CITATION
                                    CITATION                                                                                   PLAINTIFF'S ORIGINAL PETITION
                                                                                                                               AND REQUEST FOR DISCLOSURE
                                  CAUSE NO. CC-20-04625-B
                                                                                                                                          A 'ITACHED
                                COUNTY COURT AT LAW NO.2
                                     Dallas County, Texas                                                                              CC-20-04625-B

TO:                                                                                                                           IN THE COUNTY COURT OF DALLAS
        KROGER TEXAS LP.                                                                                                            County Court at Law No. 2
        SERVE ITS REGISTERED AGENT CORPORATION SERVICES
        COMPANY D/8/A CSC-LAWVERS INCORPORATING SERVICE
                                                                                                                                     Dallas County, Texas
        COMPANY
        211 E 7TH ST SUITE 610                                                                                                   GLORIA PARRELLA, Plaintifl(s)
        AUSTIN TX 78701
                                                                                                                                              vs.
      "You have been sued. You may employ an attorney. If you or your Attorney do not file a WRITTEN ANSWER with
      the clerk who issued this citation by 10:00 A.M. on the Monday next following the expiration of twenty days after you     KROGER TEXAS L.P.,Defendant(.f}
      were served this citation and PLAINTIFF'S ORIGINAl,. PETITION AND REQUEST FOR DISCLOSURE
      AITACHED, a default judgment may be taken against you." Your answer should be addressed to the clerk of County          SERVE:
      Court at Law No. 2 of Dallas County, Texas at the Court House of said County, 600 Commerce Street, Suite 101, Dallas,            KROGER TEXAS L.P.
      Texas 75202.                                                                                                               SERVE ITS REGISTERED AGENT
                                                                                                                               CORPO~TION SERVICES COMPANY
                                                                                                                              D/B/A CSC·LAWYERS INCORPORATING
                                                                                                                                       SERVICE COMPANY
                                              GLORIA PARRELLA                                                                         211 E 7TH ST SUITE 620
                                                    Plaintiff(s)                                                                         AUSTIN TX 78701

                                                       vs.                                                                              ISSUED THIS
                                                                                                                                 liST DAY OF OCTOBER, lOlO
                                             KROGER TEXAS L.P.
                                                Defendant(s)                                                                   JOHN F. WARREN, COUNTY CLERK
                                                                                                                                 BY: SONYA HARRIS, DEPUTY
      filed in said Court on the 21st day of October, 2020a copy of which accompanies this citation.
                                                                                                                                      Attorney for Plaintiff
      WITNESS: JOHN F. WARREN, Clerk ofthe County Courts ofDallas County, Texas. GIVEN UNDER MY                                      GRANT GERLEMAN
      HAND AND SEAL OF OFFICE, at Dallas, Texas, and issued this 21st day of October, 2020 A.D.                                   ATTN SCOIT H PALMER PC
                                                                                                                                 15455 DALLAS PKWY STE 540
      JOHN F. WARREN, Dallas Cowtty Clerk                                                                                             ADDISON TX 75001
                I~                                                                                                                       214-987-4100
      By      ~                              ,Deputy
              Sonya Harris
    Case 3:21-cv-00102-C Document 1-2 Filed 01/15/21        Page 8 of 34 PageID 16

                       Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efil ing system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.




Envelope ID: 47395760
Status as of 10/21/2020 2:37 PM CST

Case Contacts

Name            BarNumber Email                     TimestampSubmitted   Status
SHELLY MCCART              shelly@scottpalmerlaw.com 10/21/2020 2:36:09 PM SENT
                                                                                                                                                                                                                                        .............. ...   .                       . .......................... ..
                                                                                                                                                                                                                                                                      •     H    •     •                    ••   FILED
                                               Case 3:21-cv-00102-C Document 1-2 Filed 01/15/21                                                                                                            Page 9 of 34 PageID 17 10/21/2020 11:32 AM
                                                                                                                                                                                                                                                                                           JOHN F. WARREN
                                                                     ========··=····=····=····=···'"""'.===='-'='-=~~---------couNTY·ctERw
___::.~.:.::..:·.:.::..:····=····=·····=····=··=····=·····=····=···,=·
                                                                                                                                                                                                                                                                          ............... ···oALLAS COUNTY




                                                                                                                                                        ···cc~2o~o4&2s~a·
                                                                                                                 CAUSE NO.
                                                                                                         ········································-------··························


                                   ::: ::::GLORIA: PARRELLA~:: . ············ ·········                                                                          :   r: ::::JN TH·E:coUNTY COURT:::::···· .·····
                                                                                                                                                                     §
       ······ ··                   :::: :: ····· ·····              Plaintiff;: · ···· ····· · ····· ·                                                    ::::::::§ ······· ..... : ::::::::::                                 : ::::. •···
                                                                                                                                                                     §
                                          ·····v~······················                                                                                        :::§::: AT·LAW·NO._..........,_.,..,
                                                                                                                                                    0   HO        §
                   .................... KROGERTEXAS.L.P.,                                                                     .                                .. § .....

                                                                    Defendant•                                                                                       § DALLAS COUNTY, TEXAS
                                                       ................ ::::::::::::::::::::::: :::::::::::::::::::::::::::::::::::::                    ................... ::::::::::::::::::::::····· ........................................ .


                                                                                              PLAINTIFF'S ORIGINAL PETITION AND
                                                                                     ·:·:·:·: ::::::::·:::··:·::~QUESTFORDISCLOSURE ..... :::::::::::::···: .. :::::::············:::::·:: ................ .

                                         .... TO. THE.HONORABLE. JUDGE ..OF. SAID.C.OURT: ...




                                                                                                         ······niSCOVERYCONTROLPLAN ················ ········

      ........... · ·.::: .•. .• :.::.:;:;;;;;;;;;;;;;;;· ····E•···;:;::·::plaiJitii{hitends•io•conc1uctCi1scoveiYund.er·Level·In·of··Texas·R.ules··········
                                   :::::::::or:Civil:Procedure::I90A:because::she:seeks::monetar.y:::reliefaggregating:::more:than :::::::::::::::::::.: . .
                     :::::::::::::::::::::::$50;,000:and::requests::the:Courtentera:D.is.co.very::Co.ntr.ol:P.la,n:.t.<>.:placeJb.is.::.<:.~~-t::.:::.:.·:····· ·

                         ···················under·Level·lll.=···········                                                                                                                           :::::::::::::::::::::::::::: ::::::::::::::::·:·:····




                                                                                                                 :::::::::·:··:::::::::::::::::::::: :::::::::.:::::::·::::;::::   ....................... ·········· :::::::::::::::·::::::::::: ··········:::::.:::::::::::::::            :.:::::::::::::·:::·.:::::::::::




                                                                                                                                              ::::::::::::::::::::::::::::::   .......................................................... .                      :::::::::::::.·::::::::   ..................... .




                                ""''''''::::::::::::::::::::: :::::::::::::::::::      ............. ::::::::::::::::::::                                                                                                        :::::::::::::::::·:: :::· .. :::::::::::::::::::::·:.




                                                                                                                                                                                                                                                              ......                 ······r· ······· .. ···'····· ..
                                                                                                        ......................... ·················· ........................................................................ ·········. ········ ················
                                  Case 3:21-cv-00102-C Document 1-2 Filed 01/15/21                                                                                                               Page 10 of 34 PageID 18



                                                                                          ·······::::::::::::::::.:::·:::····                                                          ................... ::::·::::·::::::: ........... .


                                                                                                                                                   n.
                                                                                                     ·· JURISDICTIONAND.VENUE ....
                                                                                                                           ..............     ..                . ................................................................................................ ..


                                                   2.                Venue is proper in Dallas County under §15.002 of the                                                                                                                TEXAS CIVIL




  ······ ······················occurred·in·Dallas.County.and.because.Defendant.resided.in.Dallas.County,.Texas
         ........... ...
    .. . .               ...............          . ...... ............................ ................... ..................
                                                                                                              ..               ...................................... .
                                                                                                                                                                        ....       .                       ..




             ........ . ... ........atthe. time.the .event.sfonning.this.. c~qs.e. of ~ct.iQP:.9.CCtJ.IT~<i.•.....
                                                                                                                                                                                                                         .............                 .   ········· ............................ ..
                                · ············· ··J;············Jurisdiction··is··proper··because··the··amount· in··controversy· exceeds··the···



                                                   4.                    Plaintiff seeks relief in accordance with       TEX. R. Ctv. P. 47(c)(5).
                                                                                                               ........................
::::::::.::::::::::::::::::::·· :::::::::::::::::::::: ::::::::::::::::::::::::::: ::::::::::::::::::::: ::::: .. :.::::::::···                                                              ..................


                                                                                                                                                   III.
                                                                                       .. .... ............ :PARTIES AND·SERVICE·:.:::···· ········•·

                                                    5.                   Plaintiff Gloria Parrella is an individual residing in Dallas County,
              .. . . .. ...............................            ...    ::::::::::::::::::::::::   ...................            .......         . ..... ::: .. :::::::::::                 ............ :::::::::::::::::::::::::::::::"··         ..................... .............    .. ............... ..

                       · ···· ····rex.a·s;· Th(:flasrthteedigits of her Te.xasDriver' s·license are 348· andthe·last Jdigits····



                                                    6.                   Defendant Kroger Texas L.P. is a foreign limited partnership doing

                                  business in the State of Texas. Service may be had upon Defendant by serving its

····················   ·:.::::·:::::registered··agent~··corporationServices:Compapy:dlb!~:CSC~La:WYe~·I.11f::9.J:P<:>r:~~~11g·.······· ·




                                  PlaintiiT's Original Pet!rlqp and Request rgr plsg!osure - Page 2
                            ...........................................

                                                                                                                                                                                                           . ...   ·····:.;:····· ·························
                      Case 3:21-cv-00102-C Document 1-2 Filed 01/15/21                                                                                      Page 11 of 34 PageID 19




                                                                                                                 IV.
                                                                                                                FACTS

                                    7.              Plaintiff Gloria Parrella is an 89-year-old retiree.

                                    8.              In the afternoon of January 13, 2019 Ms. Parrella went grocery

                     shopping at the Kroger store located at 17194 Preston Road in Dallas, Texas. She

                     used a grocery cart to shop and finished selecting her groceries to purchase before

                     heading to the check-out lanes to purchase her items.

                                    9.              After Ms. Parella entered one of the check-out lanes she was greeted by

                     the employee operating the checkout counter and began removing the items from

............................... her .. cart .. and. placing .. them. on . the. . counter... P.udng. Jhis .p:r.o.c:~~~ .M~· . P.8.!.I:~U~'~ . foCJ.~ ...

                     made contact with some loose cards that were on the floor of the checkout counter.

                     This caused the cards and her foot to slide out from underneath her due to the lack

                     of friction on the flooring which caused Ms. Parrella to fall                                                                                        on her right side and
                      sustain severe injuries.

                                     10.            After the fall, the Kroger employees who witnessed the injury went to

                      Ms.       Parrella's assistance and called an ambulance for her. After she was taken·····················
                      ··············· ··········· ················· ................................ ······························ ··············· ··········· ··························································
                                                                                                                                                                                                          .....
                                                                                                                                                                                                                           to the   ······   ...   ·········



.................................b.9.~Pi~~ .... i~.... W.~~ .... c:l.i.~_(:(_)Y.~r.~c:l. ... $a.~ . . ~he . . h~4. . S.l!S.~i~~4 . . ~. . .~(ll!~~~~--- ~t.'~~C~t.J:'?~~                                                        ....................... .
             ·············hemorrhage ··and··a··right·· shoulder·-injury--which . was .. later discovered.to .. be .a .. full

                      thickness tear of her supraspinatus tendon. Ms. Parrella was subsequently

                      hospitalized for monitoring of the hemorrhage until it was safe to release her.
                      Pla!nttfrs Qrfglna! Pedtlgn and Reouelt for DlssJome- Page 3
                                  Case 3:21-cv-00102-C Document 1-2 Filed 01/15/21                                                                                                                                                                                       Page 12 of 34 PageID 20



                                                               ············· ........ :...........................!............................. j__ ,..................................... ........ .... .......... .........................                                                                                               ................. .
                                                                                                j                                             j                                               ~
                                                   .II.                 Ms. Parrella continued to follow-up with medical providers following
                                                   :                                           ..                                             .:                                              .
                                                   :.                                          :.                                              :.                                             ..

                                 her hospitalization, but her options have been limited due to her advanced age. She
              ................. ··············:············
                                              .
                                                            .. ··················:"''"'''''''''''"''''''''':··············
                                                                               .                             .             ..                                            ··"""'""',                 .......................................................................................................................... .
                                              :.
                                               .
                                                                                :
                                                                               ..                            .:.                                                                              .:

                      ·········will-likely continue to suffer from symptoms in-her right shoulder and from--the-head ...
                                                    .                                 .                              .
...   ... ........   ............................. :. .............................. .: ........................... .: ........................ ..

                                 injury for the remainder of her life.
                                                                                                :                                             :                                               :

                                            ...... 12. . Ms. Parrella
                                                   .         .
                                                                      attempted to resolve her claims with Kroger prior to filing ..
                                                                         .
                                                   :.                                          :.                                             .:
                                                    .                                           .                                             :                                               .                               .

                     ·· ····· · ~--~~;s~it, l:>~i·s~dg~~i~k~ i&~g~r;~-thil"d~p~rtY- ~~~i~~-~dffii~ist~t~r~ thoughtl~ssty

                                 denied her claim. :
                                                                                                :                                             :                                               :
                                                         .. . .    . . .. . .. .... .   .. . . . : ... . .. . . . .... .. ... . . . . . .. .. . .. ..   ...   ... . .. . . . . .. . ... . . .. .. .. .. .   . . . . . .. . .. . ... .. .. ... . .. . . . . . . . .. . . . - .. .. . .. . . ... . . . ... . .. . . . . .   ..   ..




                                                                                        CAUSES OF ACTION                                                                                            ~GAINST DEFENDANT
                                                                                                                                                                      NEGLIGENCE
                                                                                               ..                                              ...                                              .
                                                                                                                                                                                               ..
                                                                                               ...                                            ..                                              ..
                                                   ·13.                  Defendant owed duties to make its premises safe for its business
                                                   .                                           .                                              .                                               .                                                                                                                                     . . ..         ..   ............... .

                                  invitees,
                                        .
                                            to not create unreasonably
                                                               .
                                                                       dangerous conditions, and to warn invitees of
                                                                                               .                                                                                              ..
                                                   ..                                            ..                                           ..
                                                    :
                                                   ..                                          .:.                                            :..                                             :
                                                                                                                                                                                              .

                                  any unreasonably dangerous conditions existing upon its property.
                                                                                               ..                                             ..                                              ..

                     ······ ·                           i4. ·             ai~~i~ I>m~ii~-~~8· ~~ i~vit~e ~t                                                                                                            !lle time of'i1le incident. · ·
                                                                                               i                                              1                                               i                                                                                                                                                  .
                                                   :15.                   Defendant breached its duties by installing and polishing low-friction
                                                   ~                                           ~                                              i                                               :                                                                                                                                                               .

                                  flooring within its store. In doing so it placed convenience and efficiency of cleaning

                                  over the safety of its customers. Kroger is aware of many incidents in which
                                                   :                                           ~                                              :                                               ~
                                  customers have slipped, fallen, and have been injured on the flooring within its
                                                                                                                                              .                                               .

                                  stores, particularly when other loose materials or liquids are present upon the floor
                                                   :                                           :                                              :
                                                   \                                           \                                              \
                                                   :                                           :                                              :

                                  Plaintifi's Original Peljtion and Reguesl for bisclosure                                                                                   Page 4 :
Case 3:21-cv-00102-C Document 1-2 Filed 01/15/21                                                      Page 13 of 34 PageID 21




which
 :  :
      is a,: :foreseeable
                  :     ::
                           and
                             :
                               common
                                  .  .
                                       occurrence
                                         .  .  .
                                                  witW.n
                                                  .   .
                                                         the
                                                         .
                                                             .. co~se:. of. ordinary
                                                                    .             .                             .       . .




business. In installing and polishing these floors, Defendant created an unreasonably
      .         .           . .             .
dangerous condition. · ·                                                                                                ..


                · 16. :Additionally, br in 1he alternative,. Defendant knew ·or !sho~ld have
                                                                                                                        ..

known
    :
      about
      :  : :
             an,unreasonably
                      . . .
                             dangerous
                                .
                                       condition
                                          . ~ .
                                                 existing
                                                      .
                                                          upon
                                                          .  .
                                                               its. premises
                                                                    . .  . .
                                                                             in the
                                                                             .   .
                                                                                 ~            .

                            .       .

rJnn·ofthe
  . .
           Card.on
            .  .
                   the!. floor
                          . .
                               that                         .   .
                                                                    Ms. Parrella!slippeci upon. These cards were within
                                                                    .    .   .   :   .   .    :   .     .   .   .   .   ::    .




a checkout stand where jan employee was present and working. Defendant !breached

its. duties
       :
            byifailing
             . .  :
                       to.remove
                         .   .
                                 the.. cards from. the floor and
                                                        .    .
                                                                 by. failing ito
                                                                    .        .           .
                                                                                                                        Warn Ms.
                                                                                                                        .     .
                                                                    . .

Parrella of 1he cards prior to her injury.
                            .       .                               . .

                    17. i £ach of t~ese acts or omissions,: singularly or in any combination with

others,
  .  .
        constituted
           . .   .
                    negligence
                       . .
                               which
                                . .
                                     proximately
                                     .     .
                                                 caus~d
                                                      .
                                                        the occurrence
                                                             :  .
                                                                .
                                                                       made the
                                                                             .   .            .         .           .

                            :               l                   .            i

basis!
  :
       of thi~ acti(,n
            :      :
                       and: :Plaintiffs injuries:: and damages
                        ::                               .
                                                               .•
                                                                :   ::       :       .        .   .



                                                .   .
                                                                    ,,: ~
                                                                    :.
                                                                             , v·I. ,•
                                                                             ~

                                                                             :
                                                                                 :   :
                                                                                         ,:
                                                                                         .
                                                                    ::DAMAGES:
                            ..
                    18. · As. a result of the incident !described .herein,· Plaintiff has sustained
                                                                                                                    :   ::    :
physical impairment j in the past and in reasonable j probability such . physical

impairment will continue in the future.

          \ 19. I lPtaintiffhas experiet1ced:mental anguish and emotional distress in the

past and iu: reasonable! probability_
  :       i.·           :    .  :   : .
                                        such
                                        :  :
                                             mental
                                              :  .
                                                    anguish
                                                    ~.  :
                                                            and: emotional
                                                            .      :  :   .
                                                                            distress
                                                                               . :
                                                                                     will
                                                                                      .
  :                                     ~

c6ntinue in. the future.::                                          ..
Plnlndfts Original Pet!don and Request (or D!scl!lllure • Pag~ 5




                                                                                                                        ..
Case 3:21-cv-00102-C Document 1-2 Filed 01/15/21                                        Page 14 of 34 PageID 22


                        •            i            •• .        •.          ••      •.            :    •• .        .

          20.        Pl~ff has exp~ence4 physical paiD and sufferlltg in the past and m
                        .            .            .   .       . .         .   .   . .         . .     . .   .

reasonable probability such physical pain and suffering will continue in the future.
      i   ;             ]            [            ! ]         ~   ;       [ ;     :   1       i ;    ; :    ;
      . .               .            .            .'          " VII       ..      .'          ..     .' .
      i ~               ~            :            ~~          ~;      '   :~      ~~          ::     ;~;
      CLAIM FOR PREJUDGMENT.AND POST-JUDGMENT INTEREST

            21.      Plaintiff claims •interest ;in accordance with                        TEXAS FINANCE CODE
      :   :             :            :            ::          ::

§304.001 et seq. and any other. applicable law.

                    ,   .•    ..    VIII. . .  ..   ,.  .
                  REQUEST FOR DISCLOSURE AND PRESERVATION

          22.        Under TEXAS RULES OF CIVIL PROCEDURE 194,                              Pl~intiff requests that
Defendant disclose, within 50 days ofthe service ofthisxequest,lthe inforniation or
      ~   i             ~            ~            ~   :

mattrlal described in Rule 194.2.
                        f            ~            [   i       [ ~         ; i     [ ~         : [    : ~    i    j

          23.        Defendant is hereby given notice that any document or other material,
      : ~               :            ~            [[          ~:          [~      ~j          :~     ~:     [    :
including electronically stored information, that may be evidence or rel~vant to any

issue in this case is to be preserved in its present form until this .litigation is

concluded. This specifically illcludes,. but is not limited to, any. witness statements,

incident reports, and video footage of the occurrence in questiott.




      :   :             :            :            ::          ::

PlaintiiT's.Original Petition and Reg=uesl ror DisclOsure- Pagc:,6
Case 3:21-cv-00102-C Document 1-2 Filed 01/15/21                             Page 15 of 34 PageID 23




                                        IX.
                        NOTICE PURSUANT TO TEX. R. CIV. P. 193.7

         24.       Plaintiff provides notice to Defendant pursuant to Rule 193.7 of the

TEXAS      RULES OF CML PROCEDURE that Plaintiff may utilize as evidence during the

trial of this lawsuit, all documents exchanged by the parties in written discovery in

this case.

                                                           X.
                                                         PRAYER

         WHEREFORE PREMISES CONSIDERED, Plaintiffprays that Defendant be

cited to appear and answer herein and upon final hearing of this cause, Plaintiff has

judgment against Defendant for damages described herein, for costs of suit, pre-

judgment and post judgment interest permitted by law, and for such other relief to

which Plaintiff may be justly entitled.

                                                                  Respectfully submitted,

                                                                  SCOTT H. PALMER, P.C•




                                                                 . GRANT K. GERLEMAN
                                                                   State Bar No. 24083065
                                                                   SCOTT H. PALMER
                                                                   State Bar No. 00797196

                                                                  15455 Dallas Parkway, Suite 540
                                                                  Addison, Texas 75001.
PlalntfW!! Or!gJna! PetJdon and Roouest for Dl:u;!Mure- Page 7
                                            Case 3:21-cv-00102-C Document 1-2 Filed 01/15/21                                                                                                                                                                                                  Page 16 of 34 PageID 24




                                                                        ....................... . ... ......................                                                                                          ...... I~I.epl19.I:l~.: ...7.J4~?.~7A.IQ9......................... .
                                                                                                                           ••• •• H       •    •••     •    • • ••                                                     •••• H     ····Facsimile: ··· ···214~922~9900
                                                                         .H   HHHHHH•H         H     .........               ..     ..    ..                .H.      H     HH         H      H     ..... H       H                ::      scott@sco'ftpahriedaw~com                                                                                               : : .....    H   ......      H   H   ............ .




                                                                                                                                                                                                                                          grant@scott,palmerlaw.com
..............       ''''"::::::::::::::::::·:·::::::::::::::::: ·::::::::::::::::::::::
                                                                                                                                                                                                                                       ''e.;;sernce::shelly@scottpalmetlaw.com•••,,,, . . ,. . · ·

                                                                                                                                                                                                                       ···               ATTORNEYSFORPLAINTIFF···




...................           :::·:::;::::::::::.::::::: ":···::·::::.:::::::::                    ............... :::::::::::::::::::                                                                                                                                        ::::::::::::::::;;:::::




     ....................             ::::::::::::::::::::::;:::    ......... .                                        :::::::::::::::::                                                    .......... ····:::::::::::::::::::::::::::::::::::::·· ..................                                                      ·················




.......................... ,            ::::::::::::::::::    ......... .                             .   .. .. . ..     : : : : : : : : : : : : : : : : : : : : : : : : ~ : : : : : : : : : : : : : : : : : : : : : : : : : . ., .    .. .. ... ... .. . ..   ....... : : : ... : : : : : : ; : : : : : : : : : : : .: : : : .: : : : : : : : : : : : : : : :




                                                             ......................     ::::::::::::::::·:"                                                ...... .......   ..... ........ ..... ...................
                                                                                                                                                           .....................                 .. .................. .. ...... .                                                                                        .. ................. ..
                                                                                                                                                                                                                                                                                                          .. ............................




:·::::::::::::::::·::: ::::::::::::::::::::::::::·:              ......................................................... :::::::::::::::::::::::: .................. .                                                                                                                                                         ·:::::::::::::::::·::::·::·::::::          ....   :::::.:::::::::::::::::    ................... .




                                            ::::::::::::::::::::                                                                                                                                                                                                                                                            ...........................................................
                                                                                                                                                                                                                                                                                                                               ... ....................     . ...................... "•:::::::::::::::::;""




 •    ..    ..   H    •   H    •• ,     ,   Plaintiff's Original Petjtion and Reauest for DIWosure..,., P,a.gf:,~ ,,                                                                                                                                                                                                                                  ····· :::::::::::--:::::::::::::::: :::::::::::::::::::;:::::::::::·::::




             .............       ::::::::::::::::::::::        "'::::::::::::::::::·:::::···                                                                                    ...................... ·:···::::::::::::::::::                                                      ......       ::::::::::::::::::                                                                    ...................      :::::::·::::: :;·:: ....




                                                                                                                                                                                                                                                                                                                                                                                                ·······;···
Case 3:21-cv-00102-C Document 1-2 Filed 01/15/21   Page 17 of 34 PageID 25




                 EXHIBIT 3




                                                          Exhibit 3
                                                                                                                                              FILED
                                                                                                                                 10/30/2020 3:46 PM
                                                                                                                                  JOHN F. WARREN
 Case 3:21-cv-00102-C Document 1-2 Filed 01/15/21                                      Page 18 of 34 PageID 26                      COUNTY CLERK
                                                                                                                                   DALLAS COUNTY

                                 ..·                 No. CC-20-04625-B

GLORIA PARRELLA                                                       §         IN THE COUNTY COURT
                                                                      §
v.                                                                    §         AT LAW N0.2
                                                                      §
KROGER TEXAS L.P.                                                     §         DALLASCOUNTY,TEXAS




                                                  RETURN OF SERVICE


Received by FIS: October 21, 2020 at 3:00 o'clock P.M.

          !!a       Citation, P~aintiff's Original Petition and Request for Disclosure

Executed on: October           l.C,    2020 at /tl: 10           o'clock     A .M.
Executed at: 211 E. 71h St., Suite 620, Austin, TX 78701 within the county ofTravis by delivering
to KROGER TEXAS L.P. BY DELIVERING TO ITS REGISTERED AGENT CORPORATION
SERVICE COMPANY DIBIA CSC LAWYERS INCORPORATING SERVICE COMPANY BY
DELIVERING TO SAMANTHA GUERRA, DESIGNATED AGENT, in person, a true copy of the
above specified civil process having first endorsed on such copy the date of delivery.

T am over the age of (18) eighteen years, not a party to this case, nor am Trelated to, employed by, or otherwise connected to any
party or any party's attorney in this case; and T have no interest in the outcome of the above numbered suil T attest the foregoing
instrument has been executed by me in this case pursuant to the Texas Rules of Civil Procedure and that I am of sound mind and
have never been convicted of a felony or misdemeanor involving moral turpitude.
                                                                                 ~
                                                             Sworn to this   ;2(,       day of Octo er 2020.




                                                   VERIFICATION
THE STATE OF TEXAS
COUNTY OF TRAVIS

  Before me, a notary public, on this day personally appeared the abovo-narned authorized person, known to me to be the person whose
· name is subscribed to the foregoing document and, being by me fm;t duly sworn, declared that the stutemeors therein contained are
  true and correct. Given under roy hand and seal on this the.2.Gt     day of October 2020.

                                                     / .,.                                                       ~
                                                     ~                              Notary Pubhc

                                                                                         MICHAEL R STINNETT
                                                                                        Notary 10 1\' 1ZM98663
                                                                                        My Commission Expires
                                                                                           December 3, 2022
                                                                                                                                                                   Electronically Served
                                                                                                                                                                    10/21/2020 2:36PM
                              Case 3:21-cv-00102-C Document 1-2 Filed 01/15/21                             Page 19 of 34 PageID 27

                                                                                                                                              ATTORNEY
                                THE STATE OF TEXAS                                                                                            CITATION
                                    CITATION                                                                                       PLAINTIFF'S ORIGINAL PETITION
                                                                                                                                   AND REQ UEST FOR DISCLOSURE
                                  CAUSE NO. CC-20-04625-8
                                                                                                                                            ATTACHED
                                COUNTY COURT AT LAW NO. 2
                                     Dallas County, Texas                                                                                  CC-20-04625-B

TO:                                                                                                                               IN THE COUNTY COU RT OF DALLAS
        KROGER TEXAS L.P.                                                                                                               County Court at Law No. 2
        SERVE ITS REGISTERED AGENT CORPORATION SERVICES
        COMPANY D/B/A CSC-LAWYERS INCORPORATING SERVICE                                                                                  Dallas County, Texas
        COMPANY
        211 E 7TH ST SUITE 620                                                                                                       GLOR IA PARRELLA, PlaintiffM
        AUSTIN TX 78701
                                                                                                                                                   vs.
      "You have been sued. You may emp loy an attomey. If you or your Attorney do not file a WRITTEN ANSWER with
      the clerk who issued this citation by I 0:00A.M. on the Monday next following the expiration of twenty days after you         KROGER TEXAS L.P., Defendant(.s)
      were served this citation and PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE
      ATTACHED, a default judgment may be taken against you." Your answer should be addressed to the clerk of County              SERVE:
      Court at Law No. 2 o f Dallas County, Texas at the Court House of said County, 600 Commerce Street, Sui te I 0 I, Dallas,            KROGER TEXAS L.P.
      Texas 75202.                                                                                                                   SERVE ITS REGISTERED AGENT
                                                                                                                                   CORPORA TJON SERVICES COMPANY
                                                                                                                                  D/B/A CSC-LAWYERS INCORPORATING
                                                                                                                                           SERVICE COMPANY
                                              GLORIA PARRELLA                                                                             211 E 7TH ST SUITE 620
                                                  Plaintiff(.s)                                                                              AUSTIN TX 78701

                                                         vs.                                                                                ISSUED THIS
                                                                                                                                     21ST DAY OF OCTOBER, 2020
                                              KROGER TEXAS L.P.
                                                 Defendant(.-;)                                                                    JOHN f. WARREN, COUNTY CLERK
                                                                                                                                     BY : SONYA HARRIS, DEPUTY
      liled in said Court on the 2 1st day of October, 2020a copy of which accompanies this citation.
                                                                                                                                           Attomcy for Plaintiff
      WITNESS: JOH N F. WARREN. Clerk of the County Courts of Dallas County, Texas. GIVEN UND ER MY                                      GRANT GERLEMAN
      HAND AND SEAL OF OFFICE. at Dallas, Texas, and issued this 2 1st day o f October, 2020 A.D.                                     ATTN SCOTT H PALMER PC
                                                                                                                                     15455 DALLAS PKWY STE 540
      JOJ IN F. WARREN, Dallas County C lerk                                                                                              ADD ISON TX 75001


       Dy
              Jn~
               Jf-                            , Deputy
                                                                                                                                             2 I 4-987-4 I 00


               Sonya Harris

                                                                                                                                     NO OFFICER"S FEES HAVE BEEN
                                                                                                                                   COUEffiO SY DALlAS COUNTY CLERK
Case 3:21-cv-00102-C Document 1-2 Filed 01/15/21   Page 20 of 34 PageID 28




                 EXHIBIT 4




                                                         Exhibit 4
                                                                                                               FILED
                                                                                                 11/13/2020 12:03 PM
                                                                                                   JOHN F. WARREN
  Case 3:21-cv-00102-C Document 1-2 Filed 01/15/21                Page 21 of 34 PageID 29            COUNTY CLERK
                                                                                                    DALLAS COUNTY




                                   CAUSE NO. CC-20-04625-B

 GLORIA PARRELLA,                      §        IN THE COUNTY COURT
       Plaintiff,                      §
                                       §
 vs.                                   §        AT LAW NO. 2
                                       §
 KROGER TEXAS L.P.,                    §
       Defendant.                      §        DALLAS COUNTY, TEXAS
______________________________________________________________________________
              DEFENDANT'S ORIGINAL ANSWER AND SPECIAL EXCEPTIONS

       COMES NOW Defendant Kroger Texas L.P. (hereafter “Defendant”), files its Original

Answer and Special Exceptions, and, in support thereof, would respectfully show the Court as

follows:

                                              I.
                                        GENERAL DENIAL

       1.      Defendant denies each and every material allegation contained in Plaintiff’s

Original Petition, demands strict proof thereof, and to the extent that such matters are questions

of fact, says Plaintiff should prove such facts by a preponderance of the evidence to a jury if he

can so do.

                                              II.
                                           DEFENSES

       2.      Defendant specifically denies Plaintiff’s allegations that it was negligent in any

respect, and Defendant denies that its alleged acts or omissions proximately caused Plaintiff’s

alleged damages.

       3.      Defendant claims that Plaintiff failed to use that degree of care and caution as

would have been used by a reasonable person under the same or similar circumstances, thereby

producing or proximately causing Plaintiff’s alleged damages, if any. Such acts or omissions of


DEFENDANT’S ORIGINAL ANSWER AND SPECIAL EXCEPTIONS                                          Page 1
  Case 3:21-cv-00102-C Document 1-2 Filed 01/15/21                  Page 22 of 34 PageID 30



Plaintiff were the sole proximate cause of Plaintiff’s alleged damages, if any, as Plaintiff should

have kept a proper lookout for her own safety and avoided the alleged unreasonably dangerous

condition.

        4.      To the extent applicable, Defendant may show that the acts or omissions of third

persons not under the control of Defendant were the sole, producing, or proximate cause of

Plaintiff's damages or injuries, if any.

        5.      Defendant asserts that it had neither actual nor constructive knowledge of the

condition about which Plaintiff complains and that, in any event, the alleged hazard was not

"unreasonably dangerous."

        6.      Defendant may alternatively show that it adequately warned Plaintiff of the

condition, or that the condition was open and obvious, relieving Defendant of any duty to warn

of the condition or make it safe.

        7.      Defendant may further show that the damages of which Plaintiff complains, if any,

were the result of prior, pre-existing, or subsequent injuries, accidents or conditions, and said

prior, pre-existing, or subsequent injuries, accidents, or conditions were the sole or a contributing

cause of Plaintiff’s damages, if any.

        8.      Defendant may further show that Plaintiff breached her duty to mitigate damages

by failing to exercise reasonable care and diligence to avoid loss and minimize the consequences

of damages.

        9.      Defendant may further show that the accident complained of was an unavoidable

accident as that term is known in law.




DEFENDANT’S ORIGINAL ANSWER AND SPECIAL EXCEPTIONS                                             Page 2
  Case 3:21-cv-00102-C Document 1-2 Filed 01/15/21                Page 23 of 34 PageID 31



       10.     Defendant respectfully requests that the factfinder allocate responsibility, if any,

among all parties, settling parties, and responsible third parties, in accordance with Chapters 32

and 33 of the Texas Civil Practice and Remedies Code.

       11.     Defendant further asserts that any claims for medical or health care expenses

incurred are limited to the amount actually paid or incurred by or on behalf of Plaintiff pursuant

to Texas Civil Practice and Remedies Code § 41.0105.

       12.     Defendant asserts that it is entitled to contribution, indemnity, and all available

credits as provided for in the Texas Civil Practice and Remedies Code and under Texas law, in the

unlikely event that an adverse judgment is rendered against it in this matter.

       13.     Defendant contends that, pursuant to § 18.091 of the Texas Civil Practice &

Remedies Code, to the extent Plaintiff is seeking a recovery for loss of earnings, lost wages, loss

of earning capacity and/or loss of contributions of pecuniary value, evidence of this alleged loss

must be presented by Plaintiff in the form of a net loss after reduction for income tax payments,

or unpaid tax liability to any federal income tax law.

                                               III.
                                      SPECIAL EXCEPTIONS

       Further answering herein, pursuant to Rule 47 of the Texas Rules of Civil Procedure,

Defendant objects and specially excepts to Section I of Plaintiff’s Original Petition, titled

“Discovery Control Plan,” to the extent that it fails to adequately set forth Plaintiff’s alleged

damages. Specifically, Rule 47 of the Texas Rules of Civil Procedure states that a party, in its

original pleading, must include a statement that the party seeks (1) only monetary relief of

$100,000 or less; (2) monetary relief of $100,000 or less and non-monetary relief; (3) monetary

relief over $100,000 but not more than $200,000; (4) monetary relief over $200,000 but not more


DEFENDANT’S ORIGINAL ANSWER AND SPECIAL EXCEPTIONS                                           Page 3
  Case 3:21-cv-00102-C Document 1-2 Filed 01/15/21                 Page 24 of 34 PageID 32



than $1,000,000; or (5) monetary relief over $1,000,000.1 Rather than complying with this

requirement, Plaintiff merely states that she is seeking damages “aggregating more than

$50,000.” Defendant requests that the Court require Plaintiff to replead in order to comply with

Rule 47 of the Texas Rules of Civil Procedure.

       Further answering herein, pursuant to Rule 91 of the Texas Rules of Civil Procedure,

Defendant objects and specially excepts to Section XII of Plaintiff’s Original Petition, titled “Use

of Documents and Tangible Things,” which improperly attempts to invoke Rule 193.7 of the Texas

Rules of Civil Procedure. Specifically, such paragraph states that “Pursuant to Texas Rule of Civil

Procedure 193.7, Plaintiff intends to offer into evidence all documents and tangible things

produced by Defendant at trial or any pretrial proceeding in the above matter.” However, Rule

193.7 requires that the party invoking Rule 193.7 provide “actual notice that the document will

be used” to the producing party.2 Furthermore, “the ten-day period allowed for objection to

authenticity . . . does not run from the production of the material or information but from the

party’s actual awareness that the document will be used.”3 Accordingly, it is clear that Rule 193.7

requires more than a mere blanket statement that all documents produced in discovery will be

authenticated against the producing party. Such a blanket statement not only fails to satisfy the

requirements of Rule 193.7, but it also places an unreasonable burden upon Defendant to review

all documents it produces and prophylactically render objections regarding the authenticity of

said documents. Therefore, Defendant requests that the Court strike section X of Plaintiff’s




   1
       TEX. R. CIV. P. 47 (2017).
   2
       TEX. R. CIV. P. 193.7 (2017) (emphasis added).
   3
       Id., cmt. 7 (emphasis added).



DEFENDANT’S ORIGINAL ANSWER AND SPECIAL EXCEPTIONS                                            Page 4
  Case 3:21-cv-00102-C Document 1-2 Filed 01/15/21                 Page 25 of 34 PageID 33



Original Petition.

                                               IV.
                                             PRAYER

       Defendant respectfully prays that Plaintiff take nothing by this cause of action, that

Defendant be permitted to recover the costs expended on its behalf, and for such other and

further relief to which Defendant may show itself justly entitled, in law or in equity.

                                              Respectfully submitted,

                                              /s/ B. Kyle Briscoe______________________
                                              B. Kyle Briscoe
                                              State Bar No. 24069421
                                              kbriscoe@peavlerbriscoe.com
                                              Hope Zimlich Miranda
                                              State Bar No. 24084146
                                              hmiranda@peavlerbriscoe.com
                                              Matthew P. Harper
                                              State Bar No. 24037777
                                              mharper@peavlerbriscoe.com
                                              PEAVLER|BRISCOE
                                              2215 Westgate Plaza
                                              Grapevine, Texas 76051
                                              (214) 999-0550 (telephone)
                                              (214) 999-0551 (facsimile)
                                              ATTORNEYS FOR DEFENDANT


                                     CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been
forwarded to all counsel of record pursuant to and in accordance with the Texas Rules of Civil
Procedure on November 13, 2020.

                                              /s/ B. Kyle Briscoe _______
                                              B. Kyle Briscoe




DEFENDANT’S ORIGINAL ANSWER AND SPECIAL EXCEPTIONS                                        Page 5
       Case 3:21-cv-00102-C Document 1-2 Filed 01/15/21           Page 26 of 34 PageID 34
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Donna Peavler on behalf of Bryan Briscoe
Bar No. 24069421
dpeavler@peavlerbriscoe.com
Envelope ID: 48077132
Status as of 11/13/2020 1:12 PM CST

Case Contacts

Name                  BarNumber Email                          TimestampSubmitted       Status

SHELLY MCCART                    shelly@scottpalmerlaw.com     11/13/2020 12:03:36 PM   SENT

Bryan KyleBriscoe                kbriscoe@peavlerbriscoe.com   11/13/2020 12:03:36 PM   SENT

Sandy Dixon                      sdixon@peavlerbriscoe.com     11/13/2020 12:03:36 PM   SENT

Hope Miranda                     hmiranda@peavlerbriscoe.com 11/13/2020 12:03:36 PM     SENT

Joy Rose                         JRose@PeavlerBriscoe.com      11/13/2020 12:03:36 PM   SENT

Matthew PaulHarper               mharper@peavlerbriscoe.com    11/13/2020 12:03:36 PM   SENT



Associated Case Party: GLORIA PARRELLA

Name                 BarNumber Email                      TimestampSubmitted     Status

Grant K.Gerleman               grant@scottpalmerlaw.com   11/13/2020 12:03:36 PM SENT
Case 3:21-cv-00102-C Document 1-2 Filed 01/15/21   Page 27 of 34 PageID 35




                 EXHIBIT 5




                                                           Exhibit 5
                                                                                                                FILED
                                                                                                   12/16/2020 4:34PM
                                                                                                    JOHN F. WARREN
  Case 3:21-cv-00102-C Document 1-2 Filed 01/15/21              Page 28 of 34 PageID 36               COUNTY CLERK
                                                                                                     DALLAS COUNTY




                                   CAUSE NO. CC-20-04625-B

 GLORIA PARRELLA,                                  §       IN THE COUNTY COURT
       Plaintiff,                                  §
                                                   §
 vs.                                               §       AT LAW NO.2
                                                   §
 KROGER TEXAS L.P.,                                §
      Defendant.                                   §       DALLAS COUNTY, TEXAS



                  NOTICE OF HEARING ON DEFENDANT KROGER TEXAS L.P.'S
                                  SPECIAL EXCEPTIONS


       Please take notice that Defendant Kroger Texas L.P.'s Special Exceptions are set for

hearing on Wednesday, February 3, 2021 at 10:00 a.m. before the Honorable Melissa Bellan,

Judge of the County Court at Law Number 2, Dallas County, Texas. The Court advised that the

hearing would take place via Court Call and the Court Coordinator will notify the parties a week

prior to the hearing with the phone dial-in information.



                                             Respectfully submitted,

                                             Is/Hope Zimlich Miranda
                                            B. Kyle Briscoe
                                            State Bar No. 24069421
                                            kbriscoe@peavlerbriscoe.com
                                            Hope Zimlich Miranda
                                            State Bar No. 24084146
                                            h miranda@ peavlerbriscoe.com
                                            Matthew P. Harper
                                            State Bar No. 24037777
                                            mharper@peavlerbriscoe.com
                                            PEAVLER I BRISCOE
                                            2215 Westgate Plaza
                                            Grapevine, Texas 76051
                                            (214) 999-0550 (telephone)
                                            (214) 999-0551 (facsimile)

                                            ATTORNEYS FOR DEFENDANT


NOTICE OF HEARING                                                                        Page 1
  Case 3:21-cv-00102-C Document 1-2 Filed 01/15/21              Page 29 of 34 PageID 37



                                   CERTIFICATE OF SERVICE


       I certify that this document was served on counsel of record in accordance with the Texas
Rules of Civil Procedure on December 16, 2020.

                                            Is/ Hope Zimlich Miranda
                                             Hope Zimlich Miranda




NOTICE OF HEARING                                                                         Page 2
       Case 3:21-cv-00102-C Document 1-2 Filed 01/15/21                 Page 30 of 34 PageID 38
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Hope Miranda on behalf of Hope Miranda
Bar No. 24084146
hmiranda@peavlerbriscoe.com
Envelope 10: 49023661
Status as of 12/17/2020 8:04AM CST

Case Contacts

Name                  BarN umber     Email                           TimestampSubmitted      Status

Bryan KyleBriscoe                    kbriscoe@peavlerbriscoe .com    12/16/2020 4:34:30 PM   SENT

Joy Rose                            J Rose@PeavlerBriscoe .com       12/16/2020 4:34:30 PM   SENT

Sandy Dixon                         sd ixon@peavlerbriscoe .com      12/16/2020 4:34:30 PM   SENT

Hope Miranda                         hm iranda@peavlerbriscoe .com   12/16/2020 4:34:30 PM   SENT

SHELLY MCCART                       shelly@scottpalmerlaw.com        12/16/2020 4:34:30 PM   SENT

Matthew PauiHarper                   m harper@peavlerbriscoe .com    12/16/2020 4:34:30 PM   SENT



Associated Case Party: GLORIA PARRELLA

Name                 BarN umber    Email                      TimestampSubmitted      Status

Grant K.Gerleman                   grant@scottpalmerlaw.com   12/16/2020 4:34:30 PM   SENT
Case 3:21-cv-00102-C Document 1-2 Filed 01/15/21   Page 31 of 34 PageID 39




                 EXHIBIT 6




                                                           Exhibit 6
Case 3:21-cv-00102-C Document 1-2 Filed 01/15/21                          Page 32 of 34 PageID 40




                               JUDGE MELISSA J. BELLAN
                              COUNTY COURT ATLAWNO. 2
                          GEORGE L. ALLEN SR. COURTS BUILDING
                            600 COMMERCE STREET, SUITE 555
                                  DALLAS, TEXAS 75202
                                      214-653-7365

                                                                                 October 29, 2020
 GRANT GERLEMAN
 Attn SCOTT H PALMER PC
 15455 DALLAS PKWY STE 540
 ADDISON TX 75001


 Re:     Cause No. CC-20-04625-B

   GLORIA PARRELLA vs.KROGER TEXAS L.P.


 NOTICE PURSUANT TO TRCP 165a


 Pursuant to Rule 165a of the Texas Rules of Civil Procedure, the above case is set for dismissal
 on 03/19/2021 at 9:00 a.m.

 If an answer has not been filed by the requisite appearance date, it will be expected that you
 will have moved for a default judgment seven (7) days before the above-referenced
 dismissal date. Your failure to do so may result in dismissal of the case.

 If you are unable to obtain service of process by the above-referenced dismissal date, you must
 notify the court and request an extension.

 If an answer has been filed, a trial date will be set and you will be notified of same.

 If you have any questions regarding this notice, contact the court coordinator at the number listed
 above.




                                                             Sincerely,




                                                             Judge Presiding
Case 3:21-cv-00102-C Document 1-2 Filed 01/15/21   Page 33 of 34 PageID 41




                 EXHIBIT 7




                                                           Exhibit 7
           Case 3:21-cv-00102-C Document 1-2 Filed 01/15/21                     Page 34 of 34 PageID 42

Hope Miranda

From:                              Grant Gerleman <grant@scottpalmerlaw.com>
Sent:                              Wednesday, December 16, 2020 4:59 PM
To:                                Hope Miranda
Subject:                           Parella v. Kroger

Follow Up Flag:                    Follow up
Flag Status:                       Flagged


Hope,

I received the notice of hearing on the special exceptions. The Rule 47 statement is contained within paragraph 4 of our
petition. In med mal cases we are not allowed to state the actual dollar figure under CPRC 74.053 so I tend to plead
Plaintiff cases that way across the board. TRCP 47(c)(5) corresponds to relief over 1 million under the Rule. Scott reached
out to Donna to see if we could settle for much less than that however.

Let me know if that explanation will suffice and if the hearing is needed.


Best Regards,


Grant K. Gerleman
Trial Attorney

Scott H. Palmer, P.C.
15455 N. Dallas Parkway, Ste. 540
Addison, Texas 75001
214-987-4100
214-922-9900 Fax
grant@scottpalmerlaw.com

Board Certified - Personal Injury Trial Law
Texas Board of Legal Specialization
Board Certified - Civil Trial Law
National Board of Trial Advocacy




                                                             1
